Name: nan
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1968-07-13

 Avis juridique important|31968S0960DÃ ©cision n ° 960/68/CECA de la Commission, du 9 juillet 1968, relative Ã l' autorisation d' accords de spÃ ©cialisation et strictement analogues Ã une vente en commun, dans le domaine des aciers spÃ ©ciaux conclus entre deux entreprises sidÃ ©rurgiques franÃ §aises (Creusot-Loire) Journal officiel n ° L 164 du 13/07/1968 p. 0017 - 0021++++ ( 1 ) JOURNAL OFFICIEL DE LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER DU 11 . 5 . 1954 , P . 345 . ( 2 ) TOUS LES CHIFFRES SE RAPPORTENT A L'ANNEE 1966 . DECISION N 960/68/CECA DE LA COMMISSION DU 9 JUILLET 1968 RELATIVE A L'AUTORISATION D'ACCORDS DE SPECIALISATION , ET STRICTEMENT ANALOGUES A UNE VENTE EN COMMUN , DANS LE DOMAINE DES ACIERS SPECIAUX CONCLUS ENTRE DEUX ENTREPRISES SIDERURGIQUES FRANCAISES ( CREUSOT-LOIRE ) LA COMMISSION DES COMMUNAUTES EUROPEENNES , VU LE TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER , ET NOTAMMENT SON ARTICLE 65 , VU LA DEMANDE DU 24 JUILLET 1967 FORMULEE PAR LES INTERESSES , I 1 . CONSIDERANT QUE LES ENTREPRISES SIDERURGIQUES _ " SOCIETE DES FORGES ET ATELIERS DU CREUSOT S.A . " ( CREUSOT ) " COMPAGNIE DES ATELIERS ET FORGES DE LA LOIRE S.A . " ( LOIRE ) ONT CONCLU , LE 27 JUIN 1967 , TROIS CONTRATS RELATIFS A LA FABRICATION ET A L'ECOULEMENT DE PRODUITS EN ACIERS SPECIAUX ET QU'ELLES ONT SOLLICITE L'AUTORISATION , AU TITRE DE L'ARTICLE 65 DU TRAITE INSTITUANT LA C.E.C.A . , DES ACCORDS QUI S'Y TROUVENT CONSIGNES ; CONSIDERANT QUE LES TROIS CONTRATS CONCERNENT CHACUN DES PRODUITS DIFFERENTS ET QU'ILS DIFFERENT EGALEMENT QUANT A LEURS MODALITES ; QU'ETANT DONNE CEPENDANT QU'ILS SONT CONCLUS POUR LA MEME DUREE ENTRE LES MEMES PARTENAIRES ET QU'ILS ONT TOUS TRAIT AUX ACIERS SPECIAUX , IL EST POSSIBLE DE LES TRAITER DANS UNE SEULE ET MEME DECISION ; 2 . CONSIDERANT QUE LE PREMIER CONTRAT CONCERNE LES TOLES FORTES EN ACIERS SPECIAUX ( CONTRAT TOLES FORTES ) ET QU'IL PREVOIT ESSENTIELLEMENT LES POINTS SUIVANTS : CREUSOT ET LOIRE FONDENT UNE ASSOCIATION EN PARTICIPATION POUR LES TOLES FORTES . LA PRODUCTION EST CONCENTREE CHEZ CREUSOT , ALORS QUE LOIRE ARRETE LA SIENNE . CHAQUE COCONTRACTANT S'ENGAGE A NE PAS CONSTRUIRE DE NOUVELLES INSTALLATIONS DESTINEES A LA FABRICATION DE TOLES FORTES SANS L'ACCORD DE L'AUTRE ET A NE PAS PRENDRE DE PARTICIPATION DANS UNE USINE AYANT UN PROGRAMME DE PRODUCTION ANALOGUE . LES PRODUITS SONT VENDUS SOUS LA DESIGNATION " CREUSOT-LOIRE TOLES FORTES " ET SONT REPARTIS PAR QUALITES ENTRE LES COCONTRACTANTS . D'AUTRES ACCORDS CONCERNENT L'APPROVISIONNEMENT EN AVANT-PRODUITS , LA COUVERTURE DES BESOINS INTERNES ET LA PARTICIPATION DES DEUX COCONTRACTANTS AUX RESULTATS . 3 . CONSIDERANT QUE LE DEUXIEME CONTRAT PREVOIT LA FONDATION D'UNE AUTRE ASSOCIATION EN PARTICIPATION POUR LES TOLES MOYENNES ( CONTRAT TOLES MOYENNES ) ; CONSIDERANT QUE , POUR LA PRODUCTION , IL EST PREVU DE CONSTRUIRE CHEZ CREUSOT , EN AVAL DU LAMINOIR A CHAUD , UN LAMINOIR A FROID DOTE D'UN ATELIER DE PARACHEVEMENT ; QUE L'USINE CORRESPONDANTE DE LOIRE DOIT ETRE FERMEE ; QUE CHAQUE COCONTRACTANT S'ENGAGE A NE PAS CONSTRUIRE POUR SON PROPRE COMPTE D'INSTALLATIONS DE FABRICATION DE TOLES MOYENNES , NI DE PRENDRE UNE PARTICIPATION DANS UNE ENTREPRISE AYANT UN PROGRAMME DE PRODUCTION ANALOGUE , SANS LE CONSENTEMENT DE L'AUTRE COCONTRACTANT ; QUE LES NOUVELLES INSTALLATIONS SERONT LA PROPRIETE D'UNE NOUVELLE SOCIETE RESTANT A CREER , A LAQUELLE PARTICIPERONT EXCLUSIVEMENT LES DEUX COCONTRACTANTS ; QUE LE TERRAIN SUR LEQUEL SERONT CONSTRUITES LES INSTALLATIONS RESTERA LA PROPRIETE DE CREUSOT ; QUE LES PRODUITS SERONT VENDUS SOUS LA DESIGNATION " CREUSOT-LOIRE TOLES MOYENNES " ET QU'ILS SERONT REPARTIS PAR QUALITES ENTRE LES COCONTRACTANTS ; QUE D'AUTRES ACCORDS CONCERNENT L'APPROVISIONNEMENT EN AVANT-PRODUITS , LA COUVERTURE DES BESOINS INTERNES , LA PARTICIPATION DES DEUX COCONTRACTANTS AUX RESULTATS AINSI QUE DES DISPOSITIONS TRANSITOIRES QUI RESTERONT EN VIGUEUR JUSQU'A LA MISE EN SERVICE DES NOUVELLES INSTALLATIONS ; 4 . CONSIDERANT QUE LE TROISIEME CONTRAT A POUR OBJET LES ACIERS RAPIDES ET D'OUTILLAGE ( CONTRAT ACIERS RAPIDES ET D'OUTILLAGE ) ; QU'A CERTAINES QUALITES PRES , CES ACIERS SERONT FABRIQUES PAR LOIRE ET PAR L'ENTREPRISE " SOCIETE ACIERIES BEDEL S.A . " ( BEDEL ) CONCENTREE AVEC ELLE ; QUE CREUSOT ARRETERA CETTE PRODUCTION ET S'ENGAGE A NE PAS CONSTRUIRE D'INSTALLATIONS NOUVELLES DANS CETTE BRANCHE SANS L'ACCORD DE LOIRE ; QUE LOIRE S'ENGAGE A COUVRIR LES BESOINS DE CREUSOT ET DE L'ENTREPRISE " ACCIAIERIE SCHNEIDER-CREUSOT GIA ROECHLING " , MILAN ( A.S.C . ) , QUI EST CONCENTREE AVEC ELLE ; QUE CREUSOT CONSEILLERA LOIRE SUR LE PLAN TECHNIQUE POUR LES ACIERS FABRIQUES JUSQU'ICI PAR ELLE SOUS SA MARQUE ; QUE LES AUTRES NUANCES FABRIQUEES JUSQU'ICI DEVRONT , SI POSSIBLE , ETRE NORMALISEES ; CONSIDERANT QUE CHACUN DES COCONTRACTANTS CONTINUERA A S'OCCUPER LUI-MEME DE L'ECOULEMENT DES PRODUITS ; QUE D'AUTRES ACCORDS CONCERNENT LE CALCUL DU PRIX DE CESSION DE LOIRE ET CREUSOT POUR SES LIVRAISONS ; 5 . CONSIDERANT QUE LES TROIS CONTRATS ONT UNE DUREE DE 20 ANS ET QU'ILS PRENDRONT FIN LE 31 DECEMBRE 1987 ; QUE LES DEUX PREMIERS SONT CONCLUS SOUS LA CONDITION SUSPENSIVE DE L'AUTORISATION PAR LA COMMISSION ; QU'AU TERME DE LEUR DUREE , CES CONTRATS SERONT RECONDUITS DE 10 ANS EN 10 ANS , SAUF DENONCIATION ANTICIPEE AVEC PREAVIS DE DEUX ANS ; CONSIDERANT QUE LES CONTRATS PREVOIENT LA CREATION D'UN COMITE DE DIRECTION FORME DE REPRESENTANTS DES COCONTRACTANTS , AUQUEL LE COCONTRACTANT EN EXERCICE DEVRA RENDRE COMPTE ET AUQUEL IL DEVRA SOUMETTRE PREALABLEMENT LES DECISIONS IMPORTANTES ; QU'ILS PREVOIENT , PAR AILLEURS , UNE PROCEDURE ARBITRALE SI LE COMITE SUSVISE N'ABOUTISSAIT PAS A UNE DECISION PRISE A L'UNANIMITE ; II 6 . CONSIDERANT QUE , SI LES CONTRATS CI-DESSUS COMPORTENT LES ELEMENTS D'UN CONTROLE AU SENS DE LA DECISION N 24/54 ( 1 ) ( N 5 DE L'ARTICLE 1ER ) , DU FAIT QU'ILS DEPASSENT EN QUANTITE ET EN DUREE LA PORTEE USUELLE DES CONTRATS COMMERCIAUX EN LA MATIERE , CES ELEMENTS SONT CEPENDANT INSUFFISANTS _ MEME SI L'ON TIENT COMPTE DE TOUTES LES AUTRES CIRCONSTANCES DE DROIT ET DE FAIT _ POUR CONFERER A L'UN DES COCONTRACTANTS LE POUVOIR DE DETERMINER L'ACTIVITE ECONOMIQUE DE L'AUTRE AU SENS DE LA DECISION N 24/54 ; CONSIDERANT AUSSI QUE LA CREATION EN COMMUN TELLE QUE PREVUE D'UNE SOCIETE , A LAQUELLE IL EST ENVISAGE D'APPORTER LES NOUVELLES INSTALLATIONS CITEES DANS LE CONTRAT TOLES MOYENNES , N'A PAS POUR EFFET UNE CONCENTRATION ENTRE ENTREPRISES AU SENS DE L'ARTICLE 66 , ETANT DONNE QUE LA NOUVELLE SOCIETE NE PEUT PAS DEPLOYER UNE ACTIVITE ECONOMIQUE AUTONOME ET QU'ELLE EST SIMPLEMENT APPELEE A PRECISER LE STATUT JURIDIQUE DES INSTALLATIONS CONSTRUITES ET UTILISEES EN COMMUN ; CONSIDERANT QUE LES ACCORDS FIXES DANS LES CONTRATS DEVRONT DONC UNIQUEMENT ETRE EXAMINES AU TITRE DE L'ARTICLE 65 DU TRAITE INSTITUANT LA C.E.C.A . ; III 7 . CONSIDERANT QUE LES ACCORDS RESTREIGNENT LE JEU NORMAL DE LA CONCURRENCE POUR AUTANT QU'ILS REPARTISSENT LA PRODUCTION PAR PRODUITS ENTRE LES COCONTRACTANTS , PREVOIENT L'ARRET DE CERTAINES INSTALLATIONS DE PRODUCTION ET RESTREIGNENT LES NOUVEAUX INVESTISSEMENTS ; QUE LES OBLIGATIONS DE LIVRAISON ET DE RECEPTION CONCLUES PAR LES ENTREPRISES INTERESSEES POUR LES AVANT-PRODUITS ET POUR LA COUVERTURE DE LEURS BESOINS EN PRODUITS FABRIQUES CONSTITUENT UNE NOUVELLE RESTRICTION CONCURRENTIELLE ; QUE POUR LES TOLES FORTES ET MOYENNES , SEULEMENT LA VENTE AUTONOME EST RESTREINTE ET LES PRODUITS REPARTIS ENTRE LES COCONTRACTANTS , CHACUN D'ENTRE EUX PARTICIPANT AUX RESULTATS GLOBAUX ; CONSIDERANT QUE , PAR CONSEQUENT , LES ACCORDS TOMBENT DE CE FAIT ET DANS LA MESURE OU IL S'AGIT DE PRODUITS AU SENS DU TRAITE C.E.C.A . , SOUS L'INTERDICTION DE PRINCIPE DU POINT 1 DE L'ARTICLE 65 DU TRAITE ; 8 . CONSIDERANT QU'AUX TERMES DU POINT 2 DE L'ARTICLE 65 , LA COMMISSION PEUT CEPENDANT AUTORISER LES ACCORDS DE SPECIALISATION ET DE VENTE EN COMMUN AINSI QUE DES ACCORDS QUI LEUR SONT STRICTEMENT ANALOGUES , QUANT A LEUR NATURE ET A LEURS EFFETS , LORSQU'ELLE RECONNAIT QU'ILS SATISFONT A TOUTES LES CONDITIONS ENONCEES AUDIT POINT 2 DE L'ARTICLE 65 ; CONSIDERANT QUE LES ACCORDS EN CAUSE PORTENT SUR LA REPARTITION DE LA PRODUCTION ET MEME , POUR LES TOLES EN ACIERS SPECIAUX , DE LA COMMERCIALISATION , CE QUI EQUIVAUT A UNE SPECIALISATION ; QUE LA VENTE DE TOLES POUR COMPTE COMMUN ET SOUS UNE DESIGNATION COMMUNE PERMET DE CONSIDERER CES ACCORDS COMME STRICTEMENT ANALOGUES A UNE VENTE EN COMMUN ; IV 9 . CONSIDERANT QUE DANS LE SECTEUR DES TOLES FORTES , LA CONCENTRATION DE LA PRODUCTION CHEZ CREUSOT ET LA FERMETURE DES LAMINOIRS A TOLES DE LOIRE PERMETTRONT D'ECONOMISER D'IMPORTANTES CHARGES FIXES ET D'EVITER LES DOUBLES INVESTISSEMENTS ; QUE LA MEILLEURE UTILISATION DES INSTALLATIONS DE CREUSOT AMELIORERA SENSIBLEMENT LEUR PRODUCTIVITE ; QUE LA PRODUCTION S'EN TROUVERA AUSSI AMELIOREE DANS SON ENSEMBLE PARCE QU'ELLE SERA TRANSFEREE AUX INSTALLATIONS LES PLUS ECONOMIQUES ET TRAVAILLANT AUX MOINDRES COUTS ; 10 . CONSIDERANT QUE LE LAMINAGE DES TOLES MOYENNES CONSTITUE LE COMPLEMENT NATUREL D'UN LAMINOIR A TOLES FORTES ; QUE LA RENONCIATION A DEUX INVESTISSEMENTS SEPARES , LA CONSTRUCTION D'UNE SEULE INSTALLATION NOUVELLE CHEZ CREUSOT ET LA FERMETURE DE L'USINE DE LOIRE TRAVAILLANT DANS DES CONDITIONS MOINS ECONOMIQUES ONT DONC POUR RESULTAT UNE AMELIORATION SENSIBLE DE LA PRODUCTION ; QUE CET EFFET EST ENCORE RENFORCE PAR LA POSSIBILITE , POUR LE LAMINOIR A TOLES MOYENNES , D'UTILISER POUR SA PART LES INSTALLATIONS IMPORTANTES DE PARACHEVEMENT DU LAMINOIR A TOLES FORTES DE CREUSOT ; 11 . CONSIDERANT QUE DANS LE SECTEUR DES ACIERS RAPIDES ET D'OUTILLAGE , LOIRE DISPOSE D'INSTALLATIONS SPECIALISEES POUR L'ELABORATION DE L'ACIER BRUT ET LE LAMINAGE ; QUE LA FERMETURE D'INSTALLATIONS CHEZ CREUSOT ET LA PRISE EN CHARGE DE LA PRODUCTION CORRESPONDANTE PAR LOIRE PERMETTRONT D'ABOUTIR A UNE PRODUCTION PLUS ECONOMIQUE ET D'EVITER LES DOUBLES INVESTISSEMENTS ; 12 . CONSIDERANT QUE L'AMELIORATION SENSIBLE DE LA PRODUCTION AINSI CONSTATEE ENTRAINE EN MEME TEMPS UNE AMELIORATION DE LA DISTRIBUTION ; QUE LA POSSIBILITE D'INSTALLER DE NOUVEAUX PARCS DE STOCKAGE CENTRAUX EN COMMUN A POUR EFFET DE REDUIRE LES COUTS , D'ACCELERER LES LIVRAISONS ET D'AMELIORER L'APPROVISIONNEMENT DES CLIENTS ; QU'EN CE QUI CONCERNE LES TOLES , IL S'Y AJOUTE LA DIVISION DES TACHES DE COMMERCIALISATION ET , EN CE QUI CONCERNE LES ACIERS RAPIDES ET D'OUTILLAGE , L'ELIMINATION ENVISAGEE DES AUTRES NUANCES ; 13 . CONSIDERANT QUE LES ACCORDS SONT ESSENTIELS POUR OBTENIR CETTE AMELIORATION NOTABLE DANS LA PRODUCTION ET LA DISTRIBUTION , SANS QU'ILS SOIENT D'UN CARACTERE PLUS RESTRICTIF QUE NE L'EXIGE LEUR OBJET ; QUE LES AMELIORATIONS NE PEUVENT PAS ETRE OBTENUES , OU NE PEUVENT L'ETRE DANS UNE EGALE MESURE , SANS LES ACCORDS , NON PLUS QUE DE TOUTE AUTRE MANIERE AFFECTANT MOINS LA CONCURRENCE ; QUE LES OBLIGATIONS DE LIVRAISON ET DE RECEPTION FIXEES DANS LES CONTRATS RESULTENT DE L'OBJECTIF COMMUN VISE PAR LES DEUX COCONTRACTANTS QUI EST D'AMELIORER LA PRODUCTION : ELLES REPOSENT SUR LA RENONCIATION DE L'UN DES COCONTRACTANTS A INVESTIR ET A PRODUIRE OU BIEN ELLES CESSENT D'EXISTER DANS LA MESURE OU LA COMMANDE EST SUBORDONNEE A L'APPROVISIONNEMENT CHEZ UN TIERS OU SI CET APPROVISIONNEMENT PEUT SE FAIRE A DES CONDITIONS PLUS FAVORABLES . 14 . CONSIDERANT QU'EN DEPIT DES IMPORTANTS EFFETS DE RATIONALISATION QUI PEUVENT ETRE OBTENUS GRACE AUX ACCORDS , CEUX-CI NE PEUVENT ETRE AUTORISES QUE S'ILS REMPLISSENT UNE CONDITION SUPPLEMENTAIRE , A SAVOIR DE NE PAS DONNER AUX ENTREPRISES INTERESSEES LE POUVOIR D'EXCLURE LA CONCURRENCE POUR UNE PARTIE SUBSTANTIELLE DES PRODUITS EN CAUSE DANS LE MARCHE COMMUN AU SENS DU POINT 2 C ) DE L'ARTICLE 65 OU DE SE SOUSTRAIRE A LA CONCURRENCE D'AUTRES ENTREPRISES DANS LE MARCHE COMMUN ; 15 . CONSIDERANT QUE , POUR CETTE APPRECIATION , IL CONVIENT DE PRENDRE TOUT D'ABORD EN CONSIDERATION L'ENSEMBLE DES ACCORDS , AINSI QUE , LE CAS ECHEANT , D'AUTRES RAPPORTS DE DROIT ET DE FAIT DES ENTREPRISES INTERESSEES ; QUE CREUSOT FAIT PARTIE DU GROUPE SCHNEIDER ET QUE LOIRE EST CONTROLEE PAR LA SOCIETE HOLDING MARINE-FIRMINY-SAINT-ETIENNE ; QUE LE GROUPE SCHNEIDER ET LE GROUPE MARINE CONTROLENT CHACUN ENCORE D'AUTRES ENTREPRISES SIDERURGIQUES ; QUE CES DERNIERES SONT CEPENDANT ESSENTIELLEMENT DES PRODUCTEURS D'ACIERS ORDINAIRES ; QUE , DANS CES CONDITIONS , LA RESTRICTION DE CONCURRENCE DANS LE DOMAINE DES SEULS ACIERS SPECIAUX QUI RESULTE DES TROIS CONTRATS , CONCLUS ENTRE CREUSOT ET LOIRE NE S'ETEND PAS AUX AUTRES ENTREPRISES PRODUCTRICES D'ACIERS ORDINAIRES APPARTENANT AUX GROUPES SCHNEIDER OU MARINE ; CONSIDERANT QUE , PAR AILLEURS , LA COMMISSION DOIT TENIR COMPTE DES CONDITIONS PARTICULIERES DE LA PRODUCTION ET DE LA COMMERCIALISATION DES ACIERS SPECIAUX , CONFORMEMENT AU N 2 DE L'ANNEXE I DU TRAITE ; QUE CELLES-CI SONT SURTOUT CARACTERISEES PAR L'EXISTENCE DE BREVETS , DE LICENCES , DE KNOW-HOW ET DE MARQUES , PAR LA TRANSFORMATION D'UNE IMPORTANTE PARTIE DE LA PRODUCTION , SOIT DANS LES USINES DES ENTREPRISES CONSIDEREES , SOIT DANS CELLES DES ENTREPRISES AVEC LESQUELLES ELLES SONT CONCENTREES AU SENS DE L'ARTICLE 66 , PAR DES LIENS ETROITS , DE CARACTERE TECHNIQUE , ENTRE LES PRODUCTEURS ET LEURS GROS CLIENTS INDUSTRIELS ET PAR LE FAIBLE VOLUME DES VENTES SUR LE MARCHE LIBRE QUI EN RESULTE , PAR RAPPORT A L'ACIER ORDINAIRE ; 16 . CONSIDERANT QUE LA PRINCIPALE ZONE D'ECOULEMENT DES ENTREPRISES INTERESSEES EST CONSTITUEE PAR LE MARCHE FRANCAIS , SUR LEQUEL ELLES TRANSFORMENT ELLES-MEMES OU VENDENT QUELQUE 90 % DES PRODUITS EN CAUSE ( 2 ) ; QU'A CET EGARD , IL CONVIENT CEPENDANT DE PRENDRE EN CONSIDERATION QUE , SUR LES AUTRES MARCHES PARTIELS DE LA COMMUNAUTE , IL EXISTE UNE SITUATION COMPARABLE : QUE , DANS LA COMMUNAUTE , LES ENTREPRISES LIVRENT EN MOYENNE QUELQUE 8 % DE LEUR PRODUCTION D'ACIERS SPECIAUX DANS D'AUTRES PAYS MEMBRES , TANDIS QUE PLUS DE 90 % SONT UTILISES SUR LE MARCHE DU PRODUCTEUR ; QUE SUR LE MARCHE FRANCAIS ON TROUVE , EN OUTRE , DES VENDEURS DES MEMES PRODUITS PROVENANT D'AUTRES PAYS MEMBRES OU DE PAYS TIERS ; CONSIDERANT QUE , DANS CES CONDITIONS , IL FAUT PRENDRE EN CONSIDERATION LES PARTS DU MARCHE COMMUN DETENUES PAR LES INTERESSES POUR LA DETERMINATION DE LEUR INFLUENCE SUR LE MARCHE ; 17 . CONSIDERANT QUE LES ENTREPRISES INTERESSEE PRODUIRAIENT ENSEMBLE QUELQUE 8 % DES ACIERS SPECIAUX DE LA COMMUNAUTE ET SE CLASSERAIENT AINSI AU QUATRIEME RANG DES ENTREPRISES ET GROUPES COMMUNAUTAIRES PRODUCTEURS D'ACIERS SPECIAUX ; QUE LEUR PART DANS LES LIVRAISONS S'ELEVE A 20,30 % POUR LES TOLES FORTES A CHAUD , ALORS QU'ELLES OSCILLENT ENTRE 1,9 ET 6 % POUR LES AUTRES PRODUITS ; QUE , DANS CERTAINES GRANDES CATEGORIES DE QUALITE , ON RELEVE DES POURCENTAGES SUPERIEURS AUX TAUX MOYENS CI-DESSUS ; QUE SUR LE MARCHE FRANCAIS LES INTERESSES OCCUPERAIENT LA PREMIERE PLACE ; QUE LE GROUPE SUIVANT SUR CE MARCHE CONTROLE 5 % DE LA PRODUCTION D'ACIERS SPECIAUX DE LA COMMUNAUTE ; 18 . CONSIDERANT QUE , POUR APPRECIER CES PARTS PARFOIS IMPORTANTES , IL CONVIENT DE TENIR COMPTE DES CONDITIONS SPECIALES SUSMENTIONNEES DU MARCHE DES ACIERS SPECIAUX ; QUE LES ACCORDS NE RESTREIGNENT PAS LA CONCURRENCE SUR LE MARCHE COMMUN DES PRODUITS EN CAUSE DANS UNE MESURE INCOMPATIBLE AVEC LES CONDITIONS D'AUTORISATION FIXEES A L'ALINEA 2 C ) DE L'ARTICLE 65 ; V 19 . CONSIDERANT QUE LA COMMISSION DOIT POUVOIR CONTROLER SI LES AMELIORATIONS POSSIBLES SONT EFFECTIVEMENT INTERVENUES ; QU'IL CONVIENT , PAR CONSEQUENT D'OBLIGER LES INTERESSES A EN ADMINISTRER LA PREUVE DETAILLEE APRES UN DELAI ADEQUAT ; 20 . CONSIDERANT QUE LA COMMISSION DOIT VEILLER A CE QUE TOUTES LES MODIFICATIONS OU ADDITIONS APPORTEES PAR LES INTERESSES AUX ACCORDS QUI LUI ONT ETE SOUMIS SOIENT CONFORMES AUX DISPOSITIONS DU TRAITE ET A L'AUTORISATION CONTENUE DANS LA DECISION ; CONSIDERANT QU'A CET EFFET , LES INTERESSES DOIVENT S'ENGAGER A COMMUNIQUER IMMEDIATEMENT TOUTES MODIFICATIONS ET ADDITIONS AUX ACCORDS ET A NE LES APPLIQUER QU'APRES QUE LA COMMISSION LES AURA DECLAREES CONFORMES OU , LE CAS ECHEANT , APRES QU'ELLE AURA ACCORDE UNE AUTORISATION EN CONFORMITE DU POINT 2 DE L'ARTICLE 65 ; 21 . CONSIDERANT QUE LES ACCORDS PREVOIENT UNE POSSIBILITE DE DENONCIATION AU PREMIER JANVIER 1988 ; QU'IL Y A LIEU , PAR CONSEQUENT , DE LIMITER EGALEMENT L'AUTORISATION A CETTE DATE POUR PERMETTRE EVENTUELLEMENT A LA COMMISSION D'EXAMINER SI LES CONDITIONS DE PROROGATION DE L'AUTORISATION SONT REMPLIES ; 22 . CONSIDERANT QUE , COMPTE TENU DES OBLIGATIONS EVOQUEES PLUS HAUT ET DE LA DUREE LIMITEE DE L'AUTORISATION , LES ACCORDS REPONDENT AUX CRITERES D'AUTORISATION DU POINT 2 DE L'ARTICLE 65 DU TRAITE , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER LES ACCORDS CONCLUS ENTRE LA " SOCIETE DES FORGES ET ATELIERS DU CREUSOT S.A . " ET LA " COMPAGNIE DES ATELIERS ET FORGES DE LA LOIRE S.A . " , QUI FONT L'OBJET DES CONVENTIONS SUIVANTES : A ) LA CONVENTION DU 27 JUIN 1967 RELATIVE A LA CREATION D'UNE ASSOCIATION POUR LES TOLES FORTES , B ) LA CONVENTION DU 27 JUIN 1967 RELATIVE A LA CREATION D'UNE ASSOCIATION POUR LES TOLES MOYENNES , C ) LA CONVENTION DU 27 JUIN 1967 RELATIVE A LA COOPERATION DANS LE SECTEUR DES ACIERS RAPIDES ET D'OUTILLAGE , SONT AUTORISES , DANS LA MESURE OU ILS S'APPLIQUENT A DES PRODUITS RELEVANT DU TRAITE INSTITUANT LA COMMUNAUTE EUROPEENNE DU CHARBON ET DE L'ACIER . ARTICLE 2 LES ENTREPRISES INTERESSEES DEVRONT SOUMETTRE A LA COMMISSION , DE DEUX ANS EN DEUX ANS _ ET POUR LA PREMIERE FOIS AVANT LE 31 MARS 1970 POUR LES ANNEES 1968 ET 1969 _ ET SEPAREMENT POUR CHAQUE ACCORD , UN RAPPORT INDIQUANT EN DETAIL , PREUVES A L'APPUI , LES AMELIORATIONS DE LA PRODUCTION ET DE LA DISTRIBUTION DES PRODUITS VISES PAR LES ACCORDS OBTENUES GRACE AUXDITS ACCORDS . ARTICLE 3 LES ENTREPRISES INTERESSEES DEVRONT COMMUNIQUER SANS DELAI A LA COMMISSION TOUTES MODIFICATIONS OU ADDITIONS AUX ACCORDS QU'ELLES LUI ONT SOUMIS . CES MODIFICATIONS OU ADDITIONS NE POURRONT PAS ETRE APPLIQUEES AVANT QUE LA COMMISSION AIT CONSTATE QU'ELLES SONT COUVERTES PAR L'AUTORISATION ACCORDEE PAR LA PRESENTE DECISION OU AVANT QU'ELLE LES AIT AUTORISEES AU TITRE DU POINT 2 DE L'ARTICLE 65 DU TRAITE . ARTICLE 4 LA PRESENTE DECISION EST DESTINEE AUX ENTREPRISES DESIGNEES A L'ARTICLE 1ER . ELLE ENTRE EN VIGUEUR LE 12 JUILLET 1968 ET CESSERA DE PRODUIRE EFFET LE 31 DECEMBRE 1987 . FAIT A BRUXELLES , LE 9 JUILLET 1968 . PAR LA COMMISSION LE PRESIDENT JEAN REY